Title: From Thomas Jefferson to Francis Coffyn, 8 August 1787
From: Jefferson, Thomas
To: Coffyn, Francis



Sir
Paris Aug. 8. 1787.

I was informed in the course of the last year that there was in the prison of Dunkirk a person of the name of Alexander Gross confined as hostage for the ransom of the sloop Charlotte taken by the privateer Countess d’Avaux, Capt. Carry, in Feb. 1782. I learn that his owners refused to release him, and that the owners of the privateer have since stopped paiment and become bankrupt. I will be obliged to you if you will inform me whether he be still in prison, and if it be true that the owners of the privateer have failed; because tho this be a case of private property in which their hostage should not be released against their consent, yet seeing that his imprisonment is useless, and a continued expence, I would wish to obtain an order for his discharge. I will beg of you to make these enquiries without naming me, as it might give a false hope to the owners that my interfering was by public authority, and might produce to them the paiment of the ransom money. I do not  move in it by public authority nor is it consistent with our laws to take the discharge of any such contract on themselves in any case. Your answer as soon as you shall have obtained information will much oblige Sir Your most obedt. humble servant,

Th: Jefferson

